DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/1/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 (and thereby dependent claims 24-25) recites the limitation "suture" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction (i.e. a minor amendment such as “a suture”) is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 22-32, 34-42 and 44-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meridew (US 2009/0299386).
Meridew discloses (see Figs. 1-6) a soft tissue rivet comprising the following claim limitations:
(claim 22) an anchor comprising a body (22, Figs. 1-2) having a passageway (76, Figs. 1-2); and a movable element (20, Fig. 1-2), wherein the movable element (20) is configured to (i.e. capable of) be moved proximally along the passageway (76) from a first position (see Figs. 3 and 4) to a second position (see Figs. 3A and 5-6), and further wherein the movable element (20) comprises an opening (32, Fig. 2); and an actuation element (12, Figs. 1-2) for moving the movable element (20) proximally (as shown in Figs. 3-8; [0029]), wherein the actuation element (12) comprises an elongated body (i.e. slender body of pin 12, Fig. 2) having a distal end (at 75, Fig. 2) and a proximal end (as shown in Figs. 1-6), wherein the distal end (75) terminates in an enlarged head having a length (enlarged head 75 is expressly shown at the distal end of pin 12, Figs. 1-2), wherein the elongated body of the actuation element (12) is received in the opening (32) and the enlarged head (75) is disposed distal to the opening (32) (as shown in Figs. 1 and 4-5), and further wherein the 
(claim 23) wherein the movable element (20) binds the suture (38) to the anchor (10) (as shown in Fig. 6; element 20 moved proximally into body 20 to couple suture 38);
(claim 24) wherein the suture (38) is bound between the movable element (20) and the body (22) (as shown in Fig. 6; element 20 moved proximally into body 20 to couple suture 38);
(claim 25) wherein the suture (38) is bound when the movable element (20) moves to the second position (as shown in Fig. 6; element 20 moved proximally into body 20 to couple suture 38);
(claim 26) wherein the movable element (20) expands the anchor (10) (as shown in Fig. 6 with radial expansion of expandable members 78);
(claim 27) wherein the movable element (20) expands the anchor (10) when the movable element (20) moves from the first position (as shown in Figs. 3 and 4) to the second position (as shown in Fig. 6);
(claim 28) wherein expanding the anchor (10) comprises increasing the diameter of at least a portion of the body (22) (as shown in Fig. 6 with radial expansion of expandable members 78);
(claim 29) wherein expanding the anchor (10) comprises moving at least a portion of the external surface of the body (22) in a lateral direction (as shown in Fig. 6 with radial/lateral expansion of expandable members 78);
(claim 30) wherein the body (22) obstructs proximal movement of the movable element (20) in the second position (as shown in Fig. 6; [0029]; proximal movement of movable body 20 is stopped and actuation element 12 head 75 shears away into bore 32 for withdrawal);
(claim 31) wherein the movable element (20) is at least partially disposed in the passageway (76) of the body (22), and further wherein the movable element (20) forms an interference fit with the body (22) ([0029]; initial proximal movement of element 20 expands body 22 and continued proximal force on 
(claim 32) wherein the movable element (20) comprises a deformable portion ([0020]; cup portion 24 of movable element may expressly comprise deformable material);
(claim 34) wherein the movable element (20) comprises an elongated body having a distal end (24, Figs. 1-2) and a proximal end (28, Figs. 1-2), wherein the distal end (24) of the elongated body is larger than the proximal end (28) of the elongated body (as expressly shown in Figs. 1-2);
(claim 35) wherein the passageway (76) of the body (22) comprises a distal section (D10, between expandable elements 78, see Fig. 4) and a proximal section (at D12, Fig. 4), wherein the distal section of the passageway (76) has a wider diameter than the proximal section of the passageway (76) (as expressly shown in Fig. 6, diameter between expanded tips 78 in Fig. 6 is wider than diameter of proximal bore D12);
(claim 36) wherein the first position is in the distal section (D10, between expandable elements 78, see Fig. 4) of the passageway (76) and the second position is in the proximal section (at D12, Fig. 4) of the passageway (76) (movable element starts in the first position within the distal portion 78 of body 22 the moves to the second position within the proximal portion 82 of the body 22, as shown in Fig. 6);
(claim 37) wherein the movable element (20) has a diameter equal to or greater than the proximal section (at D12, Fig. 4) of the passageway (76) of the body 
(claim 38) further comprising an inserter (58, Figs. 2-3) for deploying the anchor (10) in a hole (16, Fig. 3) formed in a bone (18, Fig. 3), the inserter (58) comprising a shaft (60,64) for releasably engaging the body (22) of the anchor (10) (as shown in Figs. 2-3; shaft 60,64 is fully capable of engaging body 22 if one so desires);
(claim 39) wherein the actuation element (12) is connected to the inserter (28) (as expressly shown in Fig. 3; actuation element coaxially coupled to inserter 58);
(claim 40) wherein the enlarged head (75) of the elongated body has a larger diameter than the opening (32) of the movable element (20) (as shown in Figs. 1-4; [0029]; head 75 is larger than opening 32 and shears off bore material 29 upon forced proximal withdrawal);
(claim 41) wherein the enlarged head (75) of the elongated body is configured to (i.e. capable of) pull through the opening (32) of the movable element (20) upon application of an appropriate force, whereby to separate the elongated body (12) from the movable element (20) (as shown in Figs. 1-6; [0029]; head 75 is larger than opening 32 and shears off bore material 29 upon forced proximal withdrawal);
(claim 42) wherein at least one of the enlarged head of the actuation element and the movable element (20) deforms so as to separate the elongated body of 
(claim 44) wherein the movable element (20) includes a weakened section (29, Fig. 4) which allows the proximalmost portion of the movable element (20) to separate from the remainder of the movable element (as shown in Fig. 4; [0029]; proximal movement of head 75 through proximal stepped portion 29 shears off the weakened inner bore wall of proximal portion 29); and
(claim 45) wherein the proximalmost portion (29) is retained on the elongated element (12) after it is separated from the movable element (20) (as shown in Fig. 4; [0029]; proximal movement of head 75 through proximal stepped portion 29 shears off the coaxially weakened inner bore wall of proximal portion 29 and will retain the coaxially disposed material about elongated element 12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meridew as applied to claim 32 above.
Meridew discloses the claimed invention except for the deformable portion of the movable element to restrict movement of the movable element at a first level of force and to deform and allow movement at a second level of force.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely reverse and/or rearrange the shearable/deformable material of the stepped portion 29 of the movable member 20 with the material of the enlarged head 75 ([0019]; [0029]), since it has been held that a mere reversal and/or rearrangement of the essential working parts of a device involves only routine skill in the art and would not modify the operation of the device.  See MPEP 2144.04 (VI).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meridew as applied to claim 22 above, and further in view of Dreyfuss (US 2007/0060922).
Meridew, as applied above, teaches a soft tissue rivet comprising all the limitations of the claim except for the actuation element comprising a pull suture and a connecting suture connecting the pull suture to the enlarged head.  However, Dreyfuss teaches (see Fig. 1) a similar suture anchor (100) comprising an elongated element comprising a pull suture (42,44) and a connecting suture (30) connecting the pull suture (42,44) to an enlarged head (34) in order to provide secure and effective suture fixation to prevent detachment of the suture and eliminate anchor "pull back", prevent tissue abrasion without the need for countersinking, reduce suture abrasion against bone, while further maximizing both pullout strength and fixation strength (see Abstract; [0005]; [0008]; [0056]-[0059]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Meridew to have the actuation element comprise a pull suture and a connecting suture connecting the pull suture to the enlarged head in order to provide secure and effective suture fixation to prevent detachment of the suture and eliminate anchor "pull back", prevent tissue abrasion without the need for countersinking, reduce suture abrasion against bone, while further maximizing both pullout strength and fixation strength, as taught by Dreyfuss.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-31, 34-38, 41-42 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 17 and 19-21 of U.S. Patent No. 9,149,268.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set comprises an anchor body, a movable/locking element and an actuation/elongated element that pulls through the movable/locking element at a certain force level.  It is noted that a claim to a species will anticipate a claim to a genus. See MPEP 2131.02(I).  Therefore the narrower species of claims 17-21 of U.S. Patent No. 9,149,268 (including an anchor body, a movable/locking element, an actuation/elongated element that pulls through the movable/locking element at a certain force level and further requiring an inserter element comprising a hollow tube and a retractable sheath coaxial over the hollow tube) anticipate the broader genus claims 22-31, 34-38, 41-42 and 44-45 (including an anchor body, a movable/locking element, an actuation/elongated element that pulls through the movable/locking element at a certain force level) of the present invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Lombardo et al. (US 8,409,252) disclosing a threaded actuation element; and Denham et al. (US 2006/0235413).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771